UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1377


WENDY DALE,

                     Debtor - Appellant,

              v.

ALGERNON LEE BUTLER, III,

                     Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (7:20-cv-00184-BR)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendy Dale, Appellant Pro Se. Algernon Lee Butler, III, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendy Dale seeks to appeal the district court’s order denying her motion for a stay

of the bankruptcy court’s January 28, 2021, order pending resolution of her appeal. We

dismiss the appeal for lack of jurisdiction because the order is not appealable. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal as interlocutory and deny as moot Dale’s motion

to expedite. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                                2